DETAILED ACTION
This is a non-final Office action for Application 17/343,195 filed 06/09/2021.

Status of Claims
Claims 1-11 are pending;
Claims 1-9 are original; claims 10 and 11 have been withdrawn;
Claims 1-9 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: claims 1-9, drawn to a magnetic mounting device, classified in B60R 2011/0057.
Invention II: claims 10 and 11, drawn to a method of mounting a mobile device on a vehicle windshield, classified in B60R 2011/0026.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product.  For example, the magnetic mounting device of claim 1 can be used in a method that does not require, at least, "mounting a mobile device on a vehicle windshield" (claim 10, line 1).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require employing different search strategies or search queries; 
the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with the applicant's representative, James Gourley, Reg. No. 58,334, on 09/13/2022, a provisional election was made without traverse to prosecute Invention I, claims 1-9.  Affirmation of this election must be made by the applicant in replying to this Office action.  Claims 10 and 11 have been withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informality:
Paragraph 0035, line 9, "prevents" appears to be --prevent--. 
Appropriate correction is required.

The abstract is objected to because of the following informalities:
Line 2, "devices to" appears to be --devices to a--.
Line 3, "non-ferrous" appears to be --non-ferromagnetic--.
Appropriate correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-9 are objected to because of the following informalities:
Claims 2-9, line 1, it is recommended that the applicant change "The mounting device" to --The magnetic mounting device--.
Claims 2, 7, and 8, line 1, "and second magnet" appears to be --and the second magnet--.
Claim 3, line 2, "in contact a" appears to be --in contact with a--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitations "the first magnet and second magnet are coated with a plastic or rubber coating" in lines 1 and 2 are indefinite.  It is not clear as to how the "first magnet" (100) and the "second magnet" (300) can be coated with one coating, i.e., the "plastic or rubber coating," since the "first magnet" and the "second magnet" are clearly disposed on opposite sides of the non-ferromagnetic material (10).  Does the applicant mean --each of the first magnet and the second magnet is coated with a plastic or rubber coating-- or --the first magnet or the second magnet is coated with a plastic or rubber coating--?  Appropriate correction is required.
Regarding claim 7, the limitation "high temperature resistant magnets" in lines 1 and 2 is indefinite because it is not clear as to what temperature (e.g., a specific value or a specific range) is considered to be "high temperature" as claimed.  The metes and the bounds of the claim cannot be ascertained.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diatzikis et al. (US 8,925,881 B2), hereinafter Diatzikis.
Regarding claim 1, Diatzikis discloses a magnetic mounting device (see Figure 5a, see col 6, lines 62-64, the magnetic mounting device as partially shown in Figure 5a without a suction cup interface) comprising: a first magnet (16, fig 5a); a second magnet (12, fig 5a); an extension arm (20, fig 5a) attached to the first magnet; a device clamp (22, fig 2) attached to the extension arm at an end opposite from the first magnet (see Figures 2, 3, and 5a).

    PNG
    media_image1.png
    668
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    599
    media_image2.png
    Greyscale








Regarding claim 3, wherein the first magnet is shaped to be fitted to an edge of a vehicle windshield in contact a vehicle A pillar (see Figures 1 and 5a, see col 5, lines 55-59, the first magnet 16 with a polygonal shape is capable of performing the above intended use, also see Figures 3 and 6a for the polygonal shape of the second magnet 12).
Regarding claim 7, wherein the first magnet and second magnet are high temperature resistant magnets (col 5, lines 3-12, e.g., Samarium Cobalt magnets are commonly known in the art to be high temperature resistant magnets; also see attached NPL under "Temperature Considerations" for the maximum operating temperatures for Samarium Cobalt magnets).
Regarding claim 8, wherein the first magnet and second magnet each have a maximum working temperature above 200 degrees Fahrenheit (col 5, lines 3-12, e.g., Samarium Cobalt magnets are commonly known in the art to each have a maximum working temperature above 200 degrees Fahrenheit; also see attached NPL under "Temperature Considerations" for the maximum operating temperatures for Samarium Cobalt magnets).

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tonkin (US 11,343,431 B2).
Interpretation A of Tonkin
Regarding claim 1, Tonkin discloses a magnetic mounting device (100, fig 1) comprising: a first magnet (104, fig 1); a second magnet (123, fig 3); an extension arm (101a, 110, fig 1, see annotation, the extension arm comprises the extendable portion 110 and the main portion 101a between the base 120 and the extendable portion 110) attached to the first magnet; a device clamp (126, fig 3, col 4, lines 54-57) attached to the extension arm at an end opposite from the first magnet (see Figures 1 and 3).



    PNG
    media_image3.png
    661
    850
    media_image3.png
    Greyscale

[AltContent: textbox (122a – Hollow Portion)]
[AltContent: connector][AltContent: textbox (101a – Main Portion)][AltContent: connector]

    PNG
    media_image4.png
    395
    607
    media_image4.png
    Greyscale







Regarding claim 4, wherein the first magnet is offset horizontally from the extension arm (see Figure 2, the first magnet 104 is offset horizontally from the extension arm 101a, 110 when mounted as shown in Figure 2).

Interpretation B of Tonkin
Regarding claim 1, Tonkin discloses a magnetic mounting device (100, fig 1) comprising: a first magnet (104, fig 1); a second magnet (123, fig 3); an extension arm (101, fig 1, see annotation, the extension arm 101 comprises the stem base 122, the extendable portion 110, the main portion 101a between the base 120 and the extendable portion 110, and the base 120) attached to the first magnet; a device clamp (126, fig 3, col 4, lines 54-57) attached to the extension arm at an end opposite from the first magnet (see Figures 1 and 3).
Regarding claim 5, wherein the extension arm includes a hollow portion (122a, fig 3, see annotation, the hollow portion of the stem base 122) configured to store the second magnet (see Figure 3).
Regarding claim 6, wherein the second magnet fits within the extension arm and leaves an air gap between the first magnet and the second magnet (see Figures 1 and 3).
Regarding claim 9, wherein the extension arm is configured to contact a vehicle windshield at an end opposite the device clamp (see Figure 2, the extension arm 101 has the configuration to perform the above intended use, i.e., contacting a vehicle windshield at an end opposite the device clamp, when the user holds the extension arm 101 against the vehicle windshield).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Diatzikis et al. (US 8,925,881 B2), hereinafter Diatzikis, alone.


Regarding claim 2, Diatzikis discloses the mounting device, wherein the first magnet is coated with a plastic or rubber coating (col 7, lines 12-14) and the second magnet is coated with an at least partially magnetically transparent protective coating (col 7, lines 14-16).
Diatzikis does not explicitly disclose the mounting device, wherein the at least partially magnetically transparent protective coating is a plastic or rubber coating.
Diatzikis is analogous art because it is at least from the same field of endeavor, i.e., mounting devices.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to coat the second magnet (12, fig 5a) with a plastic or rubber coating (col 7, lines 12-14), which is used for coating the first magnet (16, fig 5, col 7, lines 12-16).  The motivation would have been to prevent the second magnet from sliding when in use.  Therefore, it would have been obvious to modify Diatzikis to obtain the invention as specified in claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Diatzikis et al. (US 8,925,881 B2), hereinafter Diatzikis, in view of Carnevali (US 7,320,450 B2).
Regarding claim 4, Diatzikis does not disclose the mounting device, wherein the first magnet is offset horizontally from the extension arm.
Carnevali teaches a mounting device (10, fig 1) comprising: a first fixing means (36, fig 2); an extension arm (12, fig 1) attached to the first fixing means, wherein the first fixing means is offset horizontally from the extension arm (see Figure 1).



    PNG
    media_image5.png
    572
    422
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    671
    501
    media_image6.png
    Greyscale













Carnevali is analogous art because it is at least from the same field of endeavor, i.e., mounting devices.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the first magnet (Diatzikis: 16, fig 5a) and the extension arm (Diatzikis: 20, fig 5a), such that the first magnet is offset horizontally from the extension arm (Carnevali: see Figure 1), as taught by Carnevali.  The motivation would have been to increase the bearing surface of the magnetic mounting device on the windshield, thereby enhancing support of the mounted electronic device.  Therefore, it would have been obvious to combine Diatzikis and Carnevali to obtain the invention as specified in claim 4.

Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Diatzikis et al. (US 8,925,881 B2), hereinafter Diatzikis, in view of Tonkin       (US 11,343,431 B2).
Regarding claim 5, Diatzikis does not disclose the mounting device, wherein the extension arm includes a hollow portion configured to store the second magnet.
Tonkin discloses a magnetic mounting device (100, fig 1) comprising: a first magnet (104, fig 1); a second magnet (123, fig 3); a third magnet (121, fig 3); an extension arm (101, fig 1, see annotation, the extension arm 101 comprises the stem base 122, the extendable portion 110, the main portion 101a between the base 120 and the extendable portion 110, and the base 120) attached to the first magnet; a device clamp (126, fig 3, col 4, lines 54-57) attached to the extension arm at an end opposite from the first magnet via an engagement of the second magnet and the third magnet (see Figures 1 and 3), wherein the extension arm includes a hollow portion (122a, fig 3, see annotation, the hollow portion of the stem base 122) configured to store the second magnet (see Figure 3).
Tonkin is analogous art because it is at least from the same field of endeavor, i.e., mounting devices.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the magnetic mounting device (Diatzikis: see Figure 5a, see col 6, lines 62-64, the magnetic mounting device as partially shown in Figure 5a without a suction cup interface) with a second magnet (Tonkin: 123, fig 3) and a third magnet (Tonkin: 121, fig 3) and form the extension arm (Diatzikis: 20, fig 5a) with a hollow portion (Tonkin: 122a, fig 3, see annotation) configured to store the second magnet (Tonkin: see Figure 3) as taught by Tonkin.  The motivation would have been to allow convenient mounting and dismounting of the device clamp from the extension arm with the second magnet and the third magnet.  Therefore, it would have been obvious to combine Diatzikis and Tonkin to obtain the invention as specified in claim 5.
Regarding claim 6, wherein the second magnet fits within the extension arm and leaves an air gap between the first magnet and the second magnet (Tonkin: see Figures 1 and 3; Diatzikis: see Figure 5a).
Regarding claim 9, Diatzikis discloses the mounting device, wherein the extension arm is configured to be adjacent to a vehicle windshield (9, fig 5a) at an end opposite the device clamp (see Figures 1 and 5a).
Diatzikis does not disclose the mounting device, wherein the extension arm is configured to contact the vehicle windshield at the end opposite the device clamp.
Tonkin discloses a magnetic mounting device (100, fig 1) comprising: a first magnet (104, fig 1); an extension arm (101, fig 1, see annotation, the extension arm 101 comprises the stem base 122, the extendable portion 110, the main portion 101a between the base 120 and the extendable portion 110, and the base 120) having a base (120, fig 1) and attached to the first magnet via the base (see Figure 1); a device clamp (126, fig 3, col 4, lines 54-57) attached to the extension arm at an end opposite from the first magnet (see Figures 1 and 3), wherein the extension arm is configured to contact a vehicle (105, fig 1) at the end opposite the device clamp (see Figure 2, see col 3, lines 19-21).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the extension arm (Diatzikis: 20, fig 5a) with a base (Tonkin: 120, fig 1) to receive the first magnet (Diatzikis: 16, fig 5a), such that the extension arm is configured to contact the vehicle windshield (Diatzikis: 9, fig 5a) at the end opposite the device clamp (Diatzikis: 22, fig 2, also see Figure 5; Tonkin: see Figure 2), as taught by Tonkin.  The motivation would have been to increase the bearing surface of the magnetic mounting device on the windshield, thereby enhancing support of the mounted electronic device.  Therefore, it would have been obvious to combine Diatzikis and Tonkin to obtain the invention as specified in claim 9.

Claims 2, 3, 7, and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tonkin (US 11,343,431 B2) in view of Diatzikis et al.                (US 8,925,881 B2), hereinafter Diatzikis.
Interpretations A and B of Tonkin
Regarding claim 2, Tonkin does not disclose the mounting device, wherein the first magnet and second magnet are coated with a plastic or rubber coating.
Diatzikis discloses a mounting device (see Figure 5a, see col 6, lines 62-64, the magnetic mounting device as partially shown in Figure 5a without a suction cup interface) comprising: a magnet (16, fig 5a), wherein the magnet is coated with a plastic or rubber coating (col 7, lines 12-14)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide each of the first magnet (Tonkin: 104, fig 1) and the second magnet (Tonkin: 123, fig 3) with a plastic or rubber coating (Diatzikis: col 7, lines 12-14) as taught by Diatzikis.  The motivation would have been to prevent the first magnet and the second magnet from sliding relative to the coupling structures, respectively, when in use.  Therefore, it would have been obvious to combine Tonkin and Diatzikis to obtain the invention as specified in claim 2.
Regarding claim 3, Tonkin does not explicitly disclose the mounting device, wherein the first magnet is shaped to be fitted to an edge of a vehicle windshield in contact a vehicle A pillar.
Diatzikis teaches a magnetic mounting device (see Figure 5a, see col 6, lines 62-64, the magnetic mounting device as partially shown in Figure 5a without a suction cup interface) comprising: a first magnet (16, fig 5a); a second magnet (12, fig 5a); an extension arm (20, fig 5a) attached to the first magnet; wherein the first magnet is shaped to be fitted to an edge of a vehicle windshield in contact a vehicle A pillar (see Figures 1 and 5a, see col 5, lines 55-59, the first magnet 16 with a polygonal shape is capable of performing the above intended use, also see Figures 3 and 6a for the polygonal shape of the second magnet 12).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first magnet (Tonkin: 104, fig 1) with a polygonal shape (Diatzikis: col 5, lines 55-59), such that the first magnet is shaped to be fitted to an edge of a vehicle windshield in contact a vehicle A pillar (Diatzikis: see Figures 1 and 5a, see col 5, lines 55-59, the first magnet 16 with a polygonal shape is capable of performing the above intended use, also see Figures 3 and 6a for the polygonal shape of the second magnet 12), as taught by Diatzikis.  The motivation would have been to allow the first magnet to be positioned on an increased number of mounting locations of the vehicle.  Therefore, it would have been obvious to combine Tonkin and Diatzikis to obtain the invention as specified in claim 3.
Regarding claim 7, Tonkin does not explicitly disclose the mounting device, wherein the first magnet and second magnet are high temperature resistant magnets.
Diatzikis discloses a magnetic mounting device (see Figure 5a, see col 6, lines 62-64, the magnetic mounting device as partially shown in Figure 5a without a suction cup interface) comprising: a first magnet (16, fig 5a); a second magnet (12, fig 5a); an extension arm (20, fig 5a) attached to the first magnet; wherein the first magnet and second magnet are high temperature resistant magnets (col 5, lines 3-12, e.g., Samarium Cobalt magnets are commonly known in the art to be high temperature resistant magnets; also see attached NPL under "Temperature Considerations" for the maximum operating temperatures for Samarium Cobalt magnets).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first magnet (Tonkin: 104, fig 1) and second magnet (Tonkin: 123, fig 3) as high temperature resistant magnets (Diatzikis: 12, 16, col 5, lines 3-12, e.g., Samarium Cobalt magnets are commonly known in the art to be high temperature resistant magnets) as taught by Diatzikis.  The motivation would have been to ensure normal performance of the first magnet and the second magnet in environments of high temperatures.  Therefore, it would have been obvious to combine Tonkin and Diatzikis to obtain the invention as specified in claim 7.
Regarding claim 8, Tonkin, as modified by Diatzikis (see above discussions with respect to claim 7), teaches the mounting device, wherein the first magnet and second magnet each have a maximum working temperature above 200 degrees Fahrenheit (Diatzikis: col 5, lines 3-12, e.g., Samarium Cobalt magnets are commonly known in the art to each have a maximum working temperature above 200 degrees Fahrenheit; also see attached NPL under "Temperature Considerations" for the maximum operating temperatures for Samarium Cobalt magnets).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various mounting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631